Name: Council Regulation (EEC) No 456/91 of 25 February 1991 amending Regulation (EEC) No 802/68 on the common definition of the concept of the origin of goods
 Type: Regulation
 Subject Matter: international trade;  technology and technical regulations
 Date Published: nan

 No L 54/4 Official Journal of the European Communities 28 . 2. 91 COUNCIL REGULATION (EEC) No 456/91 of 25 February 1991 amending Regulation (EEC) No 802/68 on the common definition of the concept of the origin of goods Whereas the most appropriate way to harmonize the said provisions is to make Regulation (EEC) No 802/68 ap ­ plicable to the petroleum products in question, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 802/68 ('), as last amended by Regulation (EEC) No 1769/89 (2), does not apply to the petroleum products listed in Annex I ; Whereas, in the absence of a common definition of the origin of petroleum products, Member States apply the provisions of their national law ; whereas these provisions differ from one another and may give rise to differing results with regard to the application of customs duties or measures and instruments of commercial policy ; Whereas, with a view to the completion of the internal market on 31 December 1992, it would appear essential that such provisions be harmonized ; Article 1 Article 3 of Regulation (EEC) No 802/68 and Annex I thereto shall be deleted. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 February 1991 . For the Council The President J.-C. JUNCKER (') OJ No L 148, 28 . 6 . 1968, p. 1 . 0 OJ No L 174, 22. 6 . 1989, p. 11 .